 SEALECTRO CORP.Sealectro CorporationandInternational AssociationofMachinists and AerospaceWorkersandThomas MacDonald.Cases 39-CA-1933-2, 39-CA-2074, 39-CA-2142, 39-RC-480, and 39-CA-212130 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 15 April 1985 Administrative Law JudgeGeorge F. Mclnerny issued the attached decision.The Respondent filed exceptions, a supportingbrief,and a brief in opposition to the GeneralCounsel's exceptions. The General counsel filed ananswering brief, cross-exceptions, and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions,2butnot adopt his recommendedorder.THE REMEDY3Having found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging em-ployee David Betancourt and by transferring em-ployee Paul Clapps for discriminatory reasons, weshall order it toceaseand desist therefrom and totake certain affirmative action designed to effectu-ate the policies of the Act. The Respondent shalloffer David Betancourt and Paul Clapps immediateand fullreinstatementto their former jobs or, ifthose jobsno longer exist,to substantially equiva-lent positions without prejudice to their seniorityor any other rights and privileges previously en-'The Respondenthas excepted to someof the judge's credibility find-rags.The Board's establishedpolicy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convincesus that theyare incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the recordand find nobasis for reversingthe findings2 In adopting the judge's conclusions that the Respondentunlawfullyattempted to restrict the movement of employees in orderto restrictunion campaigning,we also rely on the credited testimony of employeeMacDonaldthat he wasinstructedby Supervisors Wagner and Corvo tokeep an eye on and report to the Respondent the movementsof employ-ees Famighetti,Lamy,and Johnson or any union organizers to makesure these employees stayed at their machines.sThe Ordersubstitutedbelow conformsto the judge's findings andConclusions,including his conclusionin the text of hisdecisionthat theRespondentviolated Sec. 8(axl) bysoliciting an employeeto revoke hisauthorizationcard,which we adoptThe judge's recommended remedy fads to addressthe violation foundregarding employee Clapps and does not provide complete relief for em-ployee Betancourt. The remedy below is substituted for that of the judge.151joyed,dismissing,ifnecessary, any replacementshired in their stead. In addition, the Respondentshallmake David Betancourt and Paul. Clappswhole for anyloss of earningsand otherbenefitsthey may have sufferedas a resultof the discrimi-nation practicedagainstthem. Having found thattheRespondent unlawfully suspended James Fa-miglietti for 7 days in violation of Section8(a)(3)and (1) of the Act, we shall order that the Re-spondent shall make James Famiglietti whole foranyloss of earnings and other benefits he may havesufferedas a resultof the discrimination practicedagainsthim. Any backpay found to be due shall becomputed in accordance with the formula set forthinF.W. Woolworth Co.,90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB 651 (1977).ORDERThe National Labor Relations Board orders thatthe Respondent, Sealectro Corporation, Waterford,Connecticut, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Discouraging membership in, or activities onbehalf of, a labor organization by discharging, sus-pending, transferring, or otherwise discriminatingin regard to the hire and tenure of employment, orin regard toanyterm or condition of employment.(b)Coercively interrogating employees concern-ing activities on behalf of, or support of, a labor or-ganization.(c)Threatening employees with loss of employ-ment or other reprisals if they joined or supporteda labor orgainization.(d)Engaging in surveillance of employees be-cause they are engaged in, or are suspected of en-gaging in, union activities.(e) Soliciting employees' grievances and promis-ing to remedy those grievances in order to discour-age union activities.(f)Soliciting employees to spy on other employ-ees.(g) Soliciting employees to rescind union author-ization cards they have signed.(h)Restricting the movement of employees inorder to restrict their union activities.(i)Placingwarning notices in employees' filesbecause of their union activities.(j)Giving unfavorable employee evaluations toemployees in retaliation for their union activities.(k) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.280 NLRB No. 15 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer David Betancourt and Paul Clapps im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights and benefits previouslyenjoyed,dismissingtheirreplacementsif necessary.(b)Make David Betancourt, Paul Clapps, andJames Famiglietti whole for any loss of earningsand other benefits they may have suffered as aresult of the discrimination practiced against them,in a mannerprovided for in the remedy section ofthis decision.(c)Remove from its files any reference to theunlawful discharge of David Betancourt, the trans-fer of Paul Clapps, the warning notices and suspen-sion of James Famiglietti, and the adverse employ-ee evaluation of Carlton Johnson and notify theemployees in writing that this has been done andthat the discharges will not be used against them inany way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at itsWatertown, Connecticut oper-ations copies of the attached notice marked "Ap-pendix."4 Copies of the notice, on forms providedby the Officer in Charge for Subregion 39, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint isdismissed as to alleged violations of the Act notfound in this decision.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT discourage membership in, or ac-tivitieson behalf of, International Association ofMachinists and Aerospace Workers, or any otherlabororganization,by discharging, suspending,transferring,or otherwise discriminating againstemployees in regard to their conditions of employ-ment.WE WILL NOT coercively interrogate employeesconcerningtheir activities on behalf of, or in sup-port of, a labor union.WE WILL NOT threaten employees with loss ofemployment or other reprisals if they join or sup-port a labor union.WE WILL NOT engage in surveillance of employ-ees because they are engaged in, or are suspectedof engaging in, activities on behalf of a labor union.WE WILL NOT solicit employee grievances orpromise to remedy employee grievances in order todiscourage employees from engaging in union ac-tivities.WE WILL NOT solicit employees to spy on otheremployees.WE WILL NOT solicit employees to rescind theirunion authorization cards.WE WILL NOT restrict the movement of employ-ees in order to restrict their union activities.WE WILL NOT place warnings in employees' filesbecause of their union activities.WE WILL NOT give employees unfavorable em-ployee evaluations in retaliation for their union ac-tivities.WE WILL NOT in any like orrelatedmannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act. SEALECTRO CORP153WE WILL offerDavid Betancourt and PaulClapps immediate and full reinstatementto theirformerjobs or, if thosejobs no longer exist,to sub-stantially equivalent positionswithout prejudice totheir seniority or any other rights and benefits pre-viously enjoyed,dismissing their replacements ifnecessaryWE WILLmake David Betancourt,PaulClapps,and James Famighettiwhole forany loss of earn-ings or other benefitstheymay have suffered as aresult of the discrimination against themWE WILL removefrom our records any refer-ence to the discharge of David Betancourt, thetransfer of Paul Clapps,the discipline of James Fa-miglietti, and the discipline and adverse rating ofCarltonJohnson,and notifythem in writing thatthis has been done and that evidence of these un-lawful actions will not be used as a basis for futurepersonnel action against themSEALECTRO CORPORATIONHarvey Shrage Esq,for the General CounselFrederickD Braid, Esq,andErnestR Stolzer, Esq(Rains and Pogrebin,PC),ofMineola,New York, forthe RespondentMr JosephJ Bianca,of Oakville, Connecticut,for theCharging PartyDECISIONGEORGE F MCINERNY,Administrative Law JudgeTinscase arises out of a series of charges filed with theHartford SubregionalOffice ofthe National Labor Rela-tionsBoard (the Board)beginning on December 22,1983 The first of these, in Case 39-CA-1933-2,was filedby the International Association of Machinists and Aero-spaceWorkers, AFL-CIO(the Union) against SealectroCorporation(theRespondentor the Company) Addi-tional charges were filed on January 27,1984, in thesame case,Case 39-CA-1933-2,on March 2, 1984, inCase 39-CA-2074,and on April 20 and May 11, 1984, inCase 39-CA-2142An additional charge, in Case 39-CA-2121,was filed against the Company on April 5 andMay 17,1984,by an individual, Thomas MacDonald Asa result of these series of charges,several complaintswere issued by the SubregionalOffice of theBoard al-leging that the Company had violated the NationalLabor RelationsActOnApril 18,1984, the subjectmatter of these complaints was consolidated with a sup-plemental decision in Case 39-RC-480,a case which hadbeen filed by the Union,involving objections by theUnion to conduct by the Company which allegedly af-fected the results of an election conducted in that caseFollowing this consolidation,several amendments to thecomplaints were issued The Respondent Company filedanswers to all these complaints denying the commissionof any unfair labor practicesPursuant to notice,a hearing was held before me inHartford,Connecticut,commencing on August 13, con-tinuing on August14, 15,16, and 17, and concluding onNovember 5 and 6,1984,atwhich time all parties wererepresented and had the opportunity to present testimonyand documentary evidence,to examine and cross-exam-me witnesses,and to argue orallyBefore the hearing reopened on November 5, 1984, theUnion filed with me a motion to withdraw its objectionsto the election in Case 39-RC-480,and its request for abargaining order contained in Case 39-CA-2074 Afterargumentsby theparties and after consideration of amemorandum in oppositionto the Union'smotion filedby the Company,I ruled on November 6, 1984,allowingtheUnion'smotionThereafter the General Counselmovedto withdrawthese portions of the complaints al-leging that the Company unlawfully refused to bargainwith the UnionI allowed this motion as wellThe Respondenttookexception to these rulings andfiled with the Board a request for special permission toappeal my actions This request was denied by the Boardon December12, 1984Subsequently,the General Counsel and the Companyhave filed briefs winchhave been carefully consideredBased on the entire record, including my observationsof thewitnesses and their demeanor, I make the follow-ingFINDINGS OF FACTIJURISDICTIONThe Respondent, Sealectro Corporation,isaNewYork corporation with an office and factory in Water-town,Connecticut,where it is engaged in the manufac-ture and sale of radio frequency cable connectors, elec-tromc parts, and similar goodsDuring the 12-monthperiod ending December 31, 1983,theCompany re-ceived at itsWatertown facility goods and materialsvalued at over $50,000 directly from points outside theState of Connecticut The complaint alleges,the answeradmits,and I find that the Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges,the answeradmits,and I findthat the Unionis a labor organizationwithin themeaningof Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The Union Organization CampaignIn October 1983 an employee of the Company namedCarlton Johnson contacted Joseph Bianca, a GrandLodge representative of the Union The two discussedJohnson'sdesire to unionize the Company's employeesand they eventually determined to have an organization-almeeting on October 13 at the Red Bull Inn, a restau-rant in Waterbury,Connecticut Johnson and others noti-fied the employees of the meeting and, as the parties stip-ulated,49 showed up 1 A second meeting was held at a1There were about 175 employees involved m thebargaining unithere 154DECISIONSOF NATIONALLABOR RELATIONS BOARDVFW hall in Oakville on October 23,atwhich timesome of the Company's employees signed union authori-zation cards.At another meeting,which was held for those willingto serve on an in-plant organizing committe,Bianca andthe employees talked about plans for the campaign. Theemployees present were given about 30 union authoriza-tion cards to distribute to other employees.According tothe undenied and credible testimony of Johnson andJames Famiglietti,a Brown and Sharpe machine opera-tor, they distributed cards from their work stations andreceived signed cards at the same places.Cards werealso distributed and picked up in work areas by employ-ees Steve Cutler and David Betancourt and probably byothers as well.During the campaign, which went on from these meet-ings in October 1983 until an election conducted by theBoard'sHartford office on February 2, 1984,there isconsiderable undisputed evidence that the Union and thecampaign were constant topics of conversation amongemployees at lunchtime,coffeebreak,before and afterwork,and during working hours as well.Union support-ersFamiglietti, Johnson, Paul Clapps,and Irene Millsparticipated in the distribution of union literature andother campaign paraphernalia such as buttons,hats,T-shirts,pencils,pens,and pocket protectors,allmarkedwith the insignia of the Union.All of this activity wasspirited and enthusiastic,but the evidence shows thattherewere few traces of the bitterness and hostilityamong pro and antiunion employees,or between employ-ees and management,which can frequently characterizethese kinds of activity.B.Management Reaction in GeneralThis surfacetranquillity did notmean that the manage-ment of theCompany approvedof the employees' unionactivities,or even that management took a neutral,hands-off,position.BeginningNovember 2, 1983, andcontinuingthrough January 30, 1984, the Companyissued a stream of notices to employees expressing theCompany's strong oppositionto the Unionand urgingthe employees to vote against representation.With re-spect to issues raisedin the complaint, employee RobertL. Jacaruso testified,and his testimony was credible andundenied,that he was calledinto the officeof SupervisorFred Wagneron October 13, the day ofthe first unionmeeting.Wagner asked Jacaruso whether he was goingto the meeting.When Jacaruso replied that he was,Wagner told him to call him at his home after the meet-ing, if it was not too late. Jacaruso did attend the meet-ing and did call Wagner afterwards. Wagner proceededto ask Jacarusohow manypeople were thereand for thenames of those people. Jacaruso gave him the names ofJeannieLamay,CarltonJohnson, James Famiglietti,Robert Dunn, and Tom McKenna.An employee named Thomas MacDonald testified,again credibly and undenied,that he had been an outspo-ken and well-known opponent to a previous union orga-nization drive about 3 years before.Indeed,he statedthat he had acted as a company spy at union meetings atthat time.Not surprisingly,early inOctober 1983, Mac-Donald was approachedby FredWagner and AssistantPlantManager Joseph Corvo,who wanted to knowwhat MacDonald had heard about the current unioncampaign.MacDonald replied that he had not heardanything yet, but he knew something was afoot becausehe had approached a group of employees and one ofthem said,"[h]ere comes MacDonald,shut up." Corvoand Wagner told him to let them know if anyting elsehappened.Toward the end of October,eitherOctober 22 as re-ported by Jacaruso,or October 23 as recalled by Mac-Donald,both employees were called intoWagner'soffice.There they made arrangements for MacDonaldand Jacaruso to go to the union meeting scheduled forOctober 23 and report to Wagner by telephone after themeeting.MacDonald and Jacaruso went to the meetingtogether,but called Wagner separately after they had re-turned home.Wagner asked them how many peoplewere at the meetings.MacDonald told him that the lead-erswere Famiglietti,Johnson, Richard Pierce, JeannieLamay, and "a Puerto Rican kid"who worked nights.Jacaruso corroborated this in testifying about his ownconversation withWagner,but he testified that he didnot mention any "Puerto Rican," either in general orspecifically,by the name of David Betancourt.On the following Monday, Wagner called MacDonaldinto his office and pressed him to see if he could remem-ber any more names of those attending the union meetingaswell as what had occurred there. Later on thatMonday,Wagner and Corvo spoke to MacDonald, andinstructed him to keep an eye on Famiglietti,Lamay,Johnson, or any union organizers to make sure thesepeople stayed by their machines.If not,MacDonald wasto report the facts to Wagner or Corvo.MacDonald also testified about a meeting in the Com-pany's cafeteria in early November 1983. About 15 or 20employees attended this meeting,which was run byCompany President Nick Maholis(or Mahalis)accompa-nied,at some time later in the meeting, by Plant Manag-er George Eschert.Maholis asked the assembled employ-eeswhat the problem was. MacDonald testified thatMacDonald replied to this, mentioning the layout, theway the place was run, pension plans, profit sharing, anda credit union.Maholis said that there was no reasonwhy the Company could not have a pension plan or acredit union.MacDonald then announced tht he hadsigned a card,but he was going to get it back from Fa-miglietti.After themeeting,Foreman Joseph MatazzotoldMacDonald to sign a paper which he said would"take care of getting the card back."RobertJ.Gary,an employee for 2-1/2 years, testifiedthat he attended a union meeting at the Red Bull Inn andthe next day he was approached at his work station byMatazzo.The foreman asked Gary if he had attended themeeting and Gary said he did. Matazzo then asked Garyhow he felt "about a meeting"and Gary said he was un-decided.A week or so later Gary signed a union card. Aweek after that Gary was again approached by Matazzo,who askedifGaryhad signed a union card.Gary said hehad.Matazzo then askedifGarywould like to get thecard back.Gary again said yes and Matazzo told him tocome to his office.When they got there,Matazzo had SEALECTRO CORP.Gary sign a "paper" with some other names on it. Ma-tazzo then told Gary that the organizers of the Union"probably wouldn't be there any longer after this was allover with." He continued that the organizers "were justin there for the money, you know, they were young."Neither Matazzo nor Wagner testified here, leaving thetestimony of MacDonald, Jacaruso, and Gary undeniedas well as credible.C. Incidents Involving James FamigliettiCarlton Johnson was the person who began the unionactivity at Sealectro, but the testimony here shows thatFamigliettiwas the most visible union activist in theplant.Famiglietti is a machineoperator in what is knownas the Brown and Sharpe department. He is responsiblefor three machines,2 but according to his credible testi-mony the requirements for the job included a number oftrips away from the machines both before and during thetimes the machines were actuallyrunning.Indeed, Fa-migliettitestified,credibly, that he was accustomed tosittingand working on crossword puzzles while the ma-chineswere running.Another employee,RichardLepore, called as a witness by the Respondent, testifiedthat before the union campaign began, Famiglietti satdown by his machines most of the working day, but thathe was "all over the plant" during the campiagn.Famiglietti testified that his supervisor, FredWagner,came to his work area maybe once or twice a weekbefore the union campaignbegan,but afterward Wagnerfollowed him constantly, every time he left his machine.In explanation for this,Wagner was quoted by Famig-lietti as complaining that if it was not for the union cam-paign,Wagner would not have to go through all this. Itwas "kind of rough on his legs" and made him very tiredat the end of the day. Wagner also told Famiglietti thathe was told by Plant Manager Eschert to keep a eye onFamiglietti.On December 6, 1983, Famiglietti was given a writtenwarning by Supervisor John McKenna for doing cross-word puzzles on the job. Famiglietti remonstrated at this.In fact, as he testified, McKenna had not only observedhim doing the puzzles for 5 years or so, but McKennahad actually supplied him with the puzzles every morn-ing. InthisDecember 6 incident, after Famiglietti com-plained,McKenna said he would let it go this time. Therecord shows, however, that a handwritten warning wasplaced in Famiglietti's personnel file.On January 25, 1984, Famiglietti was approached byEschert in Famiglietti's workarea.Eschert pointed hisfinger at Famiglietti and told him that if he left the workareaone more time he would be written up an that Es-cheltwas the plant manager and, if Famiglietti did notbelieve that this warning was serious, to try leaving theworkarea.Famiglietti learned later that a warning wasplaced in his file because of this incident. Eschert testi-fied about this incident, and did not deny the conversa-2The testimony in this case shows that jobs are received by machineoperators and their machines are either set up by setup people, or bythemselves, and once set up the machines need only to be tended, ormonitored,by the machine operatorsWhile a particular job is being run,themachines can be left running by themselves,barring accidents orshortagesof stock.155tion and the fact that a warning was given, but statedthat the reason was his observationsof Famiglietti beingaway from his machines and not working.On January 31, 1984, Famiglietti testified that he wasin the company cafeteria on his coffeebreak when Super-visor Al Poskus, who was at the next table,said to himthat after the election on February 3, the chances werethat Famiglietti would not have a job any more.Poskustestified that he had many contacts with Famigliettiduring the campaign and that he considered that theywere friends. He recalled one conversationinWagner'soffice in the course of which Famiglietti told him that ifthe Union got in Poskus wasliable to losehis job. Onthe morning of January 31, according to Poskus,Famig-liettiwas talking to the people at his table in the cafeteriaabout the union victory party to be held on the night ofthe election. Poskus, at the next table, commented thathe hoped Famiglietti could make it in the next day. AfterthisFamiglietti got up and startedbangingthe table,saying that he considered that remark to be threatening.Poskus testified that he said that he did not mean it thatway.'Employee Richard Lepore,a witnessto this incidentwho testified on behalf of the Respondent, stated thatFamiglietti was not mollified by Poskus' explanation thathe was only kidding, but said he wasgoingto bringPoskus "up on charges." Poskus repeated that he wasonly kidding, but Famiglietti got up after fmishing hiscoffee and walked by Poskus without speaking.Paul Clapps, a witness for the General Counsel, wassitting at the same table as Famiglietti that morning, buthe could not recall what was said. Clapps recalled the in-cident as a "heated exchange," but could not recall thewords which were said.According to Famiglietti, the Company's concern withhis activities did not cease after the February 2 election.On March 27, 1984, he testified that he was talking aboutprofit sharing with several other employees during work-ing time when Matazzo came up and told the employeesto break it up and get back to work. Later that day, Fa-migliettiwas called into Wagner's office to meet withWagner and McKenna. Wagner handedFamiglietti awarning slip form and asked Famigliettito signit.He re-fused, and McKenna told him that he was the only onereported by Matazzo for the incident. LaterFamigliettiasked Supervisor Joseph Corvo why he was the onlyemployee in the discussion broken up by Matazzo whoactually got a warning. Corvo responded that "we'remore interested in what you're doing."The final incident involving Famiglietti occurred onMay 23, 1984. According to his version of the incident,Famiglietti had left his work area about 2 p.m. to pick upsome materials.When he got to the room where the ma-terialwas kept, the room was closed and the attendantwas not there. Famiglietti waited around,aswas thepractice in the shop and, while so engaged, walked overto an employee named Mike Lembo, who worked in thatarea.He handed Lembo a pencil with the Union's nameon it. He then held up a pencil and motioned to anotheremployee named Pete Daddona to ask whether Daddonawanted it. Daddona nodded and Famiglietti walked over 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDand gave him a pencil. At this point Famiglietti lookedup and saw Supervisor Matazzo watching him. He thenreturned to his work area.Severalminutes later FredWagner came up and asked Famiglietti if he was startinganother union campaign.Still laterWagner returned toFamiglietti'swork area and handed him a notice of hissuspensionfor a period of 7 days.Additional testimony on this incident was supplied byemployees Gary Finnemore, who was in charge of thestockroom, and Pete Daddona. Both Finnemore andDaddona placed Famiglietti in the stockroom area in themorning for 15 to 20 minutes, and both were agreed thathe never signaled Finnemore, who was unloading trucksin the same area, that he needed some materials. Dad-dona confirmed the fact that Famiglietti gave out pencilsbut denied that he or Lembo had asked for them. Ac-cording to Daddona, Famiglietti just came up to Lemboand himself and handed them the pencils.D. Incidents Involving Carlton JohnsonJohnson, like Famiglietti, was one of the leading unionadherents inside the plant. The first incident involvingJohnson which is alluded to in the complaint is a warn-ing notice placed in Johnson's personnel file and datedOctober 12, 1983. Thiswarningstates that Johnson hadbeen warned to stay at his work station, and not to leavewithout telling his foreman, and is signed by Wagner andEschert, but not by Johnson. In fact Johnson testifiedthat he was unaware of the incident until he was shownthe notice by the General Counsel shortly before thishearing. There was no mention of this warning by Es-chert, and Wagner, of course, did not testify.Johnson was extremely active and highly visible in theunion campaign, handing out cards all over the shop;giving out hats, T-shirts, buttons, and other union para-phernalia; and generally discussing the Union with allwho would listen.Sometime in the first week of November 1983, John-son reported a conversation with Wagner in which thelatter said that he could identify with what Johnson wastrying to do but that Wagner was management and hehad to do what "they" told him to do. He then instruct-ed Johnson to stay near his machine.About a week after this, Johnson was asked by Es-chert, inWagner's presence, which route he used fromhiswork area to the toolroom. Eschert informed John-son that he did not want him using the route he hadused, and again instructed him that he did not want himaway from hismachines.Johnson had never before beentold what route to use or not to use in the course of hiswork in the plant.On November 14, 1983, Johnson was handing outunion leafletsat the rear entrance to the plant just after6:15 in the morning.Matazzo came up and asked John-son to do him a favor and not pass out the leaflets oncompany property. Johnson replied that he was informedof his rights, and if Matazzo knew his rights he wouldleave Johnson alone.A similar incident occurred on November 21. Thistime Johnson was passing out leaflets by the timeclockand Eschert asked him to hand out the literature outsidethe plant.Johnsontold Eschert that he did not have togo outside to hand out the literature; that,besides, it wasrainingout; and that Eschert would have to call thepolice to put him out. There is no record of what Es-chert responded to all this, if he responded at all.Johnson also testified about a conversation withWagner in November during which Wagnertold himthat he took a lot of time off; that he had a problem withabsenteeism;that he spent a lot of time awayfrom hismachines; and that his production averages were belowaverage.In November 1983 Johnsonwas given an em-ployee evaluation grading him as belowaverage.A final incident involving Johnson took place on Feb-ruary 1, the day before the election. WhileJohnson wasat his machines,he was approached by Company VicePresidentJesseFuchs who, apparentlyin a somewhathystericalstate,yelled at Johnson not to leave his ma-chine, not to talk to anyone for any reason, and still yell-ing saidthat he did not care why Johnson was away, hejust did not want him away fromhis machines.Johnson voluntarily left the Company on March 20,1984, to take another position.E. Incidents Involving Transfers of EmployeesThe complaint alleges that the Respondent transferredinspector Paul Clapps from one department to anotherbecause ofhis unionactivities.Clapps had been an in-spector in the Company's secondary department forabout 3 years. He became interested in theunion orga-nizingcampign and handed out 35 or so authorizationcards; passed out literature; and distributedpencils, pens,hats, and assorted union giveaways. On January 18, 1984,Clapps was called into the office of Robert E. Wilcox,the Company's quality controlmanager,and Clapps' su-pervisor, and was informed that he and another inspec-tor,Bill Standard from the secondary department, werebeing transferred. Clapps was moved from adepartmentwith 50 employees to the Swiss department which em-ployed 17 or 18 people. Standard was transferred to theBrown and Sharpe department.3 Thomas MacDonaldtestified that a week or so before the election he askedWilcox whatwas goingon with the inspectors.Wilcoxreplied that Paul (Clapps) and a guy out in secondary(Standard) were pressuring employees into voting for theUnion so they were going to be transferred, one toBrown and Sharpe (Standard) and the other to Swiss(Clapps).Wilcox denied that he told MacDonald he had trans-ferred Clapps and Standard because ofunionactivity.Hedid say that he transferred Clapps from secondary toSwiss because therewas aquality control problem inSwiss, and he thought Clapps could help. Similarly,Wilcox testified that he transferred Standard to Brownand Sharpebecause oneof the inspectorsin Brown andSharpe,IreneMills, had some problems, personality andcredibility problems, with employees in that department.Mills,who testified that she had exhibited no overt unionactivity up to thattime,was transferred to secondary inStandard's place.8These latter two departments are namedfor the typeof machines in-stalled there SEALECTRO CORP.Wilcox testified at length about problems with qualitycontrol generally, and with secondary and Swiss in par-ticular, to the point where he expressed serious concernfor his own survival with the Company.4 The qualitycontrol was very bad around the first of the year in 1984and, as Wilcox testified, the reject rate was reduced inSwiss after Clapps was transferred, but it was just as badinMarch 1984 as it was before Clapps was transferred.Wilcox also testified concerning frequent transfers ofinspectors from department to department.In the area of transfers MacDonald also testified to aconversation with an employee named Vinny Gonzalez,who told MacDonald that he was transfered to the sec-ondary department to try to talk the Spanish- and Portu-gese-speaking employees to vote against the Union.5F. Election Day IncidentsOn February 2, while the election was actually goingon, Irene Mills testified that she heard Supervisor AlPoskus state to employees in quality control that theCompany had won the election by 3-to-1, and that hewas goinginto secondary to tell the employees there thatthe Company had the vote "in the bag." Mills went tocomplain to the Board agent conducting the electionabout this incident, but he could not leave the electionarea tohelp her. She next went to the secondary depart-ment and began talking about the incident with an em-ployee there. Supervisor Tony Newbury came up to herand asked what she was doing there. She said sheworked there, and he then asked if she was on the clock.She said she was notand Newbury then told her shewould have to leave. Mills asked why and Newbury saidthat he was just asking her to leave, and that he wantedher to leave right away. 6Theresa Mastracchio testified that she had a conversa-tion with Poskus on the day of the election. This was un-usual,because, according to Mastracchio, Poskus nevercameup and kidded around with employees. On this oc-casion there was, as she put it, "something different"about his stopping and talking to her at that time. Mas-tracchio also noted that Poskus stopped and talked toothers, as well, on that day.The conversation at least in part was lighthearted,concerningin part whether Poskus should cut his hairand shaveoff his moustache. Mastracchio jokingly saidthat he would look younger if he did that. He then wentout at lunchtime, had a haircut and shave, then cameback and told the employees that because he had donewhat they suggested, they had to vote against the Union.Another part of this, or these, conversations concernedthe Union. Mastracchio stated that Poskus started a con-versation about how she and her fellow employee, ShirlyTavares, weregongto vote, and the way others weregoingto vote. He also told these women that if they4Wilcox pointed out that the quality of products was unacceptable,but he was not permitted to add more inspectors.There was on objection to MacDonald's recitation of this conversa-tion into the record.As noted above, Mills stated that she was not active in the organiza-tional campaignbefore she was transferred to secondary in JanuaryTherefter, she stated, she became more active and passed out literature,and worea union hat.157went for the Union, the secondary department wouldmove to New York.7 Mastracchio's testimony in regardto the effect of this last remark was ambiguous. She testi-fied at one point that she did not take this serious, butthen, reflecting on the unusual nature of this visit andconversation, she reported that he sounded like he wasserious about moving the secondary department.Poskus recalled the conversation with Mastracchio andTavares, recalled the hair and moustache part of the ex-change, and admitted that there was talk about the elec-tion.He denied making the statement that the Company,or secondary, would move to New York if the Unionwon the election.G. The Discharge of David BetancourtBetancourt was hired originally as a student traineewhile he was finishing high school. After his graduationhe received a $50 bond and a certificate from the Com-pany, and was given a full-time job.On October 18 Betancourt and another employeenamed Steve Cutler decided to go to the union meetingat the Red Bull Inn. Because they were on the secondshift they were scheduled to be at work at the time ofthe meeting. They went to the office of Supervisor TonyNewbury and requested permission to punch out and goto the meeting.8 They went to this meeting and to asecond meeting where there was justa smallgroup oforganizing committee people.Betancourt had not signedup to serve on the committee, but he did pass out unionpencils and clips, and did get three cards signed by otherSpanish-speaking employees. On December 20, 1983, Be-tancourt called the plant and talked to a person he de-scribed as "the secretary in the office,Iguess. It was alady." He told this person that he had car problems andhis driver had had an accident, so if he could find a ridehe would come in. The woman he talked to said thankyou for calling and hung up.On the next day, 1:30 or 2 p.m., Bentancourt receiveda call from a Louise Bruno, a representative of the Com-pany, who informed him that he had been terminated be-cause of "Absence."H. Analysis and Conclusions1. In generalAs I have noted,the organizational campaign hereunder questionwas, in the Company's own words,strongly opposed by all of its officers. Despite this oppo-sition, the Company's response to the campiagn was low-keyed and, on the surface of things,restrainedand inof-fensive.The evidencealso showsthat there was a lot oftalk by andamong employeeswho were foror against7The Companyhas another plant in New York.8 There is some question about what was said atthattime,and whosaid it.Betancourt and Cutler both agreedthat Newburyand SupervisorRon Murraywere in Newbury's office that evening. Betancourt recalledthatMurray actually gave the two employees permission to go, after in-quiring whetherthey bothwanted to go, and added, as they left, a re-quest that they tell him how the meeting went when they returned.Cutler testifiedthatNewburygave them permission to go, and did notstate that Murray said anything 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion, before, after, and during working hours.Many employees,likeFamiglietti,were required in thecourse of their duties to travel from their work stationsto other locations throughout the plant. Others havingduties as inspectors or setup people also moved aroundduring the course of the workday in the performance oftheir duties. In any case, the machines operate prettymuch by themselves.Beyond the talk and the movement,and the inevitable visiting back and forth, the Unioncaused to be distributed quantities of pencils,pencil clips,pens,pocket protectors, hats, and T-shirts, all bearing theUnion's name or logo, and exhortations in favor of unionrepresentation. The Company, along with the numerousleaflets and notices which it prepared, was aided by ap-parently unsolicited letters to employees signed by vari-ous antiunion employees.In addition,MacDonald testi-fied that in the middle of January he left work, withFredWagner'spermission,and purchased some hatswhich bore the words, "Vote no" on them.9On the basis of the record evidence, it is clear that theCompany enteredon a campaign designedto spy on theunion activities of its employees,and when the identitiesof the in-plant leaders of that campaign were discovered,to enter on a pattern of restriction and harassment of theleaders.Even before the firstunion meetingon October 13, thecredible and undenied evidence shows that Thomas Mac-Donald was approached by Fred Wagner and AssistantPlantManager Joseph Corvo and asked if he had heardabout a current union campaign.AllMacDonald couldtell them at that point was that he knew that somethingwas going on. By October 13 Wagner knew that therewas to be a union meeting that night because he calledMacDonald and Robert Jacaruso into his office and so-licited them to report to him the names and numbers ofemployees attending the meeting.As the complaint al-leges, such solicitation of employees to spy on the Unionisa violationof Section 8(a)(1) of the Act.CumminsComponent Plant,259 NLRB 456 (1981);Swan Coal Co.,271 NLRB 862 (1984). MacDonald's testimony which Ihave credited, shows that he told Wagner after the Octo-ber 13 meeting that the leaders of the campaign were Fa-miglietti,Johnson,' °Pierce,Lamay, and a "PuertoRican kid."On October 22 and 23, Wagner called on Jacaruso andMacDonald for a second espionage mission, which theyduly fulfilled, and which I duly find was another viola-tion of Section 8(a)(1) of the Act. This last violation Ifind also includes a meeting on the Monday after the Oc-tober 23 meeting when, MacDonald stated, Wagneragain asked him to see if he could remember more namesNo one asked MacDonald who paid for the hats.10 It appears from this that the Respondent first found out the identityof the leaders at this time.At least there is no other evidence that man-agement knew before the evening of October 13 who the leaders wereThus,I cannot find that the General Counsel has shown that the Re-spondent knew of Carlton Johnson's involvement with the Union on Oc-tober 12,when he was given a written warning for leaving his work area.There is nothing in the record which,inmy view, would lead me todraw an inference that the Respondent would deliberately falsify the dateon this warning or that the Respondent knew who was leading the uniondrive in the plant before October 13.Accordingly,Iwill recommend thatthe allegation of that warning as a violation of Sec. 8(a)(1) be dimissed.of those who had attended the October23 union meetingas wellas what transpired there.After the October 13 meeting, employee Robert Garywas askedby Supervisor Joseph Matazzo if he had at-tended theunion meetingthe previous night. Gary an-swered that he had and Matazzo then asked how he feltabout the meeting. The Board has recently isued deci-sions revisingthe rules on interrogations of employees bymanagement.Those cases have moved away from theprior view that questions concerning union sympathies,even when addressed to open and active union support-ers, in the absence of threats or promises, are inherentlycoercive. 1 tThe Board's view is stated inRossmoreHouse,269 NLRB 176, 1177 (1984), holding that the perse rule ofPPGdisregarded the "circumstances surround-ing an allegedinterrogation and ignored the reality ofthe workplace.12 InGraham Architectural Products Corp.v.NLRB,697 F.2d 534 (3d Cir. 1983) the court, citedwith approval inRossmore House'spointed out that pro-duction supervisors and employees often work closelytogether, and one can exp sct that during the course oftheworkday they will discuss a range of subjects ofmutual interest,includingongoing unionizationefforts.To hold that any instance of casual questioning concern-ing unionsympathies violates the Act ignores the reali-ties of the workplace.'4In this case, however, Matazzo was a new supervisorinGary's department. There is no indication of an ongo-ing, comfortable shop-floor relationship between Garyand Matazzo. Nor is there any indication that Gary wasin any sense a self-proclaimed or known union adherent.Indeed, the questioning here took place on the day afterthe first union meeting, even before cards were signedand the in-plant organizing committee was formed. I findin this case that the interrogation ofGaryby Matazzowas coercive and violated Section 8(a)(1) of the Act.The second incident involving Matazzo and Gary hap-pened about 2 weeks later, after Gary had signed a unioncard. According to Gary's credible and undisputed testi-mony Matazzo asked if Gary hadsigneda card and thelatter said that he had, Matazzo then asked if Garywanted the card back and Gary again said yes. Matazzothen brought Gary into his office where he had him signa paper. After Gary had signed the paper Matazzo thentold him that the organizers would not be there anylonger when the campaign was over. Again I find thisinterrogation of Gary, in the context here, to be coerciveand violative of Section 8(a)(1). If there was any doubt,the threat voiced by Matazzo that the organizers wouldlose their jobs put the matter outside the realm of normalworkplace banter.In addition to the unlawful interrogation, I have foundin this incident there is a further violation of Section8(a)(1) inMatazzo's solicitation of Gary to get back hisunion authorization car and abandon his support of theUnion. In the atmosphere generated by his interrogationof Gary, Matazzo could not have suspected that his next1PPG Industries,251 NLRB 1146 (1980)12 RossmoreHouse,269 NLRB 1176 (1984)13RossmoreHouse, supra14Graham ArchitecturalProducts Corp. v NLRB,supra at 541 SEALECTRO CORP.request toGary,that he get his card back, would be re-buffed. From Gary's point of view, the request by Ma-tazzowas necessarily and inherently coercive in thesecircumstances." s7-ElevenFood Store,257 NLRB 108,116-117 (1981).MacDonald testified about a meeting held early in No-vember in the company cafeteria. The meeting was at-tended by 15 or 20 employees and was chaired by Com-pany President Nick Mahalis (or Maholis). Plant Manag-er George Eschert camein some timeafter themeetinghad been underway. According to MacDonald's unrebut-ted testimony,Mahalis wanted to know from the em-ployees what the problems were. MacDonald explainedabout benefits, pension plans, profit sharing, and otheremployee concerns.Mahalis replied that the Companycould considera pensionplan and a credit union. I donot believe there remains much question of the coerciveeffect of this type of conduct involving the solicitation ofgrievances during a union organizationalcampaign. See,e.g.,RelianceElectric Co.,191 NLRB 44 (1971).2.FamigliettiIt cannot be said, from the record in this case, that Fa-migliettiis a model employee. His evaluations entered inevidence here, insofar as they are legible,16 show that hewas considered "average" by his supervisors. Apparentlythis caused no problems for the Company, as Famigliettiwas awarded periodic pay increases.The evidence also shows that the advent of the Union,and the organizational campaign, caused widespread ac-tivity not only by the Union and the Company, but alsoamong the employees. There is no indication, as I havenoted, that all this activity was marked by bitterness orrancor, or that the flood of literature, pens, pencils, hats,T-shirts, and other materials caused problems for eitherthe Company or its employees. It is certain, though, andIfind, that the Company did attempt to restrict themovements of, and keep under surveillance, particularunion activist in order to cut down on their opportunitiesto campaign, at the same time not restricting the move-ment of antiunion employees. Famiglietti's credible andundenied testimony shows that his supervisor, FredWagner complained to him about instructions Wagnerhad received from Eschert to keep track of Famigliettiand to restrict his movements. Eschert took a hand inwarning Famiglietti to stay in his work area, and threat-ened him with a disciplinary warning if he did not obey.In fact as Famiglietti testified, and the record reveals, hewas given a warning on January 25, 1984.1715 I cannot find a violation in the requestby employeeRichard LeporetoMatazzo to get his card back because in this latter case the requestcame from the employee rather than managementJimmy-Richard Co.,210 NLRB 802 (1974).Similarly, in thecase where Matazzo asked Mac-Donald if he wanted hiscard back,I find no violation on the ground thatMacDonald was well known as being antiunion and a company man. Cf.RassmoreHouse,supra.He had made it known generally that he wantedto get his card back.16 There isa problem with some of these exhibits,but if I cannot readthem I cannot use them as a basisfor my findings.'7Famighetti had a prior warning dated December6, 1983, for doingcrossword puzzles during working hoursThe curiousthing about this isthat the supervisor who signed this warning,John McKenna,was identi-fied as the sameperson whohad been supplying Famighetti with the puz-159The Company's vigilance in regard to Famiglietti'sunion activities continued after the February 2 election.As I have noted, Famiglietti testified that on March 27he was the only one of several employeesseen talking in-stead of working who was given a written warning. Ifind it significant that Famiglietti was told by SupervisorJoseph Corvo that the reason for this was that the Com-panywas "More interested in what you're doing."Corvo did not testify or deny this.Famiglietti's suspensionon May 23, 1984, was effectedostensibly because he was observed loitering near thestockroom for 15 or 20minutes, then handedunion pen-cils to two employees working in that area. The fact thatFamiglietti was warned and suspended for this would beunremarkable t 9 but for the fact Famiglietti, again credi-bly and undenied, testified that Wagner asked if he "wasstarting another Union campaign" before giving him thewarning andnotice of suspension.These remarks by Corvo and Wagner, as well as Wag-ner's earlier remarks to Famiglietti that he was told tokeep an eye on him, when considered in the light of thespying, surveillance, and interrogation, I have alreadyfound, constrain me to conclude that the Respondent'smotives in attempting through Wagner and Eschert torestrictFamiglietti'smovements,19 and the Company'swarnings of January 25, March 27, and May 23, 1984,and Famiglietti's suspension on the last date were notbased on desires tomaintainan orderly and well-desci-plined workplace, but rather in retaliation for Famigliet-ti'sunion activities in violation of Section 8(a)(1) and (3)of the Act.Moreover, this conclusion is reinforced by the testimo-ny of Richard Pierce, who observed antiunion solicita-tions by employees proceeding unhindered under the eyeand ear of Supervisor Matazzo; the testimony of ThomasMacDonald, who stated that antiunion employees wereallowed to roam the plant, while those in favor of theUnion were held down; the further testimony of Mac-Donald that another employee named Vinny Gonzaleztold him that he was trasferred to the secondary depart-mentby management to talk to Portuguese- and Spanish-speakingwomen and attempt to get them to go non-union;as well asthe testimony of Famiglietti and othersthat two employees, Jeff Schiavo and Cornelius Crespo,were walking up and down the aisles of the plant on theday of the election with "Voteno" signs.All of these in-cidents show that rulesagainst leavingone's work areaand talking to other employees were enforcedagainstprounion employees, but not against antiunion employ-ees, as alleged, in the complaint.On the incident with Supervisor Poskus in the cafete-ria on January 31, I credit Famiglietti's version and donot credit Poskus. I find that the threat by Poskus thatFamiglietti would not have a job after the election con-stitutes a further violation of Section 8(a)(1) of the Act.zles every morning for 5 years McKenna didnot denythis, and I creditFanughetri's version" See,e.g.,Brigadier IndustriesCorp.,271 NLRB656 (1984)10 It is apparent from the facts here that those efforts were only partlysuccessful, but the test is the attempt, rather than the result 160DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Carlton JohnsonJohnson was hired on June 9,1980. His job evaluationssubmitted in evidence here show that he was rated sever-al times up to November 1983 as "average"but in arating given on November 14, 1983, he was rated "belowaverage."In the November 1983 rating the form notesthat Johnson"wastes time talking"and "wastes timeaway from job." These items are listed only on that par-ticular evaluation form. The form is signed, as were allthe evaluations, by Fred Wagner.20The evidence seems clear that Wagner was one of theprincipal enforcers of what I have found was an effortby management to lessen the impact of union activists inthe workplace. In Johnson's case the record shows thathe was late and absent frequently.He was given a warn-ing for this on September 29, 1982, and was suspendedfor 2 days on August 25, 1983. But the "below average"rating given on November 14, 1983, was based primarilyon talking and being away from his job, items that werenot noted before Johnson become involvedin union ac-tivity. In these circumstances I infer and find that thisratingwas given Johnson by Wagner because of John-son's union activity,and as a part of the Respondent'scampaign against the Union, and I find it to violate Sec-tion 8(a)(1) and (3) of the Act.In addition to this I find further violations of Section8(a)(1) of the Act in Wagner's warning to Johnson in thefirstweek of November to stay near his machine; the at-tempt by Eschert,also inNovember, to require Johnsonto use a certain route from his machine to the toolroom;and in the somewhat hysterical encounter Johnson hadwith Vice President Jesse Fuchs on the day before theelection.4.David BetancourtBetancourtwas discharged on December 19, 1983,after about 6 months of full-time employment, because ofa poor attendance record. The record establishes that heengaged in some unionactivity.He passed out a fewcards,pencils, pens, and other union giveways; he at-tended four or five unionmeetings;and he discussed theUnion with Spanish-speaking employees. The Companyknew about Betancourt's interest in the Union. On theevening of the first meeting, Betancourt and his fellowworker, Stephen Cutler, went to their supervisor to askpermissionto leave work and attend themeeting.21 Inaddition,MacDonald testified that one of his intelligencereports contained the information that a "Puerto Ricankid"was one of the leaders of the union organizingdrive. Thus, there is no question about unon activity andcompany knowledge of that activity. The question in Be-tancourt's case comes on the Company's motivation forthe discharge.The General Counselhasshown by submitting forcomparison the attendance records of a number of otherao It is difficult to read the signature,but a comparison with the otherforms shows that it is Wagner's.21 It really is not significant that Betancourt and Cutler differed onwhich supervisor gave them permission to go,but I cannot find, in thesecircumstances,that Ron Murray asked Betancourt to tell him how themeeting went.employees that several of those employees had attend-ance records as bad or worse than that of Betancourt.Moreover,Betancourt was given no warning that his ab-sences of tardiness were a problem, or that they consti-tuted a problem of suchmagnitude to warrant dis-charge.22 Because the record shows that a form of pro-gressive discipline was followed at Sealectro, it followsthatBetancourt was treated in a disparate fashion bybeing discharged instead of being given a warning, coun-seling,or even a suspension.Accordingly, based on the facts that Betancourt hadengaged in union activities;that the Company knewabout those activities; and that the Company not only ex-pressed its animosity toward the Union in a number ofreleases and letters to employees,but also brought thatanimosity to bear on its employees in a number of ways,restricting their movements,issuing warnings,adverse re-ports,and supsensions;Ifmd that the General Counselhas established a prima facie case that Betancourt's dis-charge was effected in retaliation for his union activities.Wright Line,251 NLRB 1083 (1980).The burden thus shifts to the Respondent to show thatBetancourt would have been treated the same way ifthere had been no union activity. The Company attempt-ed to assume this burden by presenting former PlantManager George Eschert as a witness.Eschert attemptedto show that Betancourt was discharged because he vio-lated a company rule requiring employees to notify theirsupervisor when they were not coming to work or weregoingto be late. The rules cited by Eschertdoes notappear in the Company's personnel manual, and he ad-mitted that the rule had not been consistently en-forced.23 Inaddition, there is no evidence that the rulewas consulted on the evening that Betancourt was dis-charged. Eschert testified that he considered other thingsbesides absenteeism in making up his mind to dischargeBetancourt,citing his alleged uncooperative attitude andfailure to get along with other employees. These factors,of course,are not mentioned in Betancourt'sdischargenotice, nor were they mentioned to him when he wasnotified orally that he was to be discharged. These dif-ferent reasons propounded at this hearing for the dis-charge, none of which were ever discussed with or men-tioned to Betancourt, lead me to the inference that thereal reasonis an unlawful one which the Respondent istrying to conceal.Shattuck Denn Mining Corp. v. NLRB,362 F.2d 466, 470 (9th Cir. 1966);Vinyl Craft Fence Co.,241 NLRB 607 (1979). These reasons, together with theprecipitate nature of the discharge, and the failure by theRespondent to follow its usual procedures, convince methat the discharge was in reprisal for Betancourt's unionactivitiesRollyson Aluminum Products,231NLRB 422,YS I note in this connection the warnings and suspension given Johnsonbefore theunion campaign began for many more absences and more tar-diness thanBetancourthad. But Johnson was not discharged.Others hadsimilar experience.as There was some confusion over the rule mentioned by Eschert withneither party really knowing where or in what way it was promulgated.There is such a rule in a sheet entitled"Orientation of New Employees"attached to Carlton Johnson's employment application in evidence here.Thismay have been what Eschert was referring to. SEALECTRO CORP.427 (1977). The dischargeis a violationof Section8(a)(1)and (3) of the Act.5.Other transfers and threatsThe complaint alleges that the Company restricted themovement of its employee Irene Mills in that on the dayof the election Newbury ordered Mills out of the depart-mentwhere she worked. The record indicates that New-bury really did not know who Mills was, and I do notfind that the General Counsel has made a case that thisaction by the Company was undertaken for antiunionconsiderations.I do think that the evidence shows that employee PaulClapps was transferred because of his union activities.Clapps was active in the Union and he was transferred toamuch smaller department, where he could influencefewer employees. I credit MacDonald's testimony thathe was told a week before the election by SupervisorRobert Wilcox that Clapps was to be transferred becausehe was pressuring employees into voting for the Union. Ido not credit Wilcox's denial of this, nor his asserted rea-sons for the transfers. This is a violation of Section8(a)(1) and(3) of the Act.Finally I credit the testimony of Theresa Mastracchioand Shirley Tavares that Al Poskus told them on the dayof the election that the secondary department would bemoving toNew York if the Unioncame in.This alsoconstitutes a violation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By coercively interrogating employees concerningtheir union adherence and sympathies; by soliciting andpromising to remedy grievances; by soliciting employeesto spy on the activities of other employees; by threaten-ing employees with reprisal if they selected the Union astheir bargaining agent; by engaging in surveillance ofemployes thought to be engaged in activities on behalf of161the Union; and by restricting the movements of employ-ees thought to be engaged in activities on behalf of theUnion,the Respondent engaged in conduct in violationof Section 8(a)(1) of the Act.4.By discharing David Betancourt; by suspendingJames Famiglietti;and by placing warnings and adverserecommendations in the files of James Famiglietti andCarlton Johnson because of their activities on behalf ofand membership in the Union, the Respondent violatedSection 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect com-mence within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having been found that the Respondent has engagedin and is engaging in unfair labor practices in violaiton oftheAct, it will be recommended that the Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that the Respondent discriminat-ed against David Betancourt in violation of the Act, Iwill recommend that it offer Betancourt full reinstate-ment to his former or a substantially equivalent position,and that it make him whole for any loss of pay or bene-fitshe may have suffered as a result of the disciminationagainst him by payment of a sum of money equal to thathe would haveearned as wagesand other benefits fromDecember 13, 1983, the date ofthe discimination againsthim, less his net interim earnings during that period, andinterest thereon, to be computed in the manner pre-scribed inF.W. WoolworthCo., 90 NLRB 289 (1950),andFlorida Steel Corp.,231 NLRB 651 (1977).See gen-erallyIsis Plumbing Co.,139 NLRB 716 (1962). In addi-tion, I will recommend that James Famiglietti be paid 7days' pay on account of his suspension in May 1984, andfurther that the notices of warnings, suspension, and ad-versemerit ratings given Famiglietti and Johnson be-tween November 1983 and May 1984 as well as the dis-charge of David Betancourt be removed from the files ofthe Respondent.[Recommended Order omitted from publication.]